Case 4:19-cv-00577-ALM-KPJ Document 64 Filed 10/21/20 Page 1 of 2 PageID #: 489




                           United States District Court
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

   ED BUTOWSKY,
                                                     §
                                                     §
           Plaintiff,                                §
                                                     §
   v.                                                § Civil Action No.: 4:19-cv-577-ALM-KPJ
                                                     §
   DOUGLAS H. WIGDOR, et al.,                        §
                                                     §
           Defendants.                               §
                                                     §

                                    ORDER OF DISMISSAL

        Pending before the Court are the Joint Stipulation of Dismissal (the “Stipulation”) (Dkt.

 #62) and the Notice of Voluntary Dismissal (the “Notice”) (Dkt. #63). Plaintiff Ed

 Butowsky and Defendants Douglas H. Wigdor, Jeanne M. Christensen, Michael J. Willemin,

 David E. Gottlieb, Lawrence M. Pearson, and Wigdor LLP (the “Wigdor Defendants”) represent

 they have resolved their differences to their mutual satisfaction and agree to dismissal of this

 case with prejudice, and with each party to bear their own costs, fees, and expenses. See Dkt.

 #62. In addition, Plaintiff states in the Notice that he is dismissing his claims against the final

 Defendant, Rod Wheeler. See Dkt. #63.

        Federal Rule of Civil Procedure 41(a)(1) provides that a plaintiff may voluntarily dismiss

 an action without court order in one of two ways: (1) a plaintiff may dismiss an action under Rule

 41(a)(1)(A)(i) by filing “a notice of dismissal before the opposing party serves either an answer or

 a motion for summary judgment.” FED. R. CIV. P. 41(a)(1); or (2) a plaintiff may dismiss an action

 under Rule 41(a)(1)(A)(ii) by filing “a stipulation of dismissal signed by all parties who have

 appeared.” Id. As such, formal court action is not necessary in this case. However, the Court finds
 Case 4:19-cv-00577-ALM-KPJ Document 64 Filed 10/21/20 Page 2 of 2 PageID #: 490




  that in the interest of efficiency, justice, and maintaining the clarity of the record, an entry of order

  of dismissal is appropriate.

          Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that this entire

  action, and all of the claims asserted therein, be DISMISSED WITH PREJUDICE with respect

  to the Wigdor Defendants and DISMISSED WITHOUT PREJUDICE with respect to Defendant

. Rod Wheeler. Each party shall bear its own costs.

          All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

  this civil action.

          IT IS SO ORDERED.
          SIGNED this 21st day of October, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                     2
